Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Daggett (US PGPub 20160103912), in view of Strauss (US PGPub 20090150197), in view of Iskander (US PGPub 20150205582), and further in view of Ewing (US PGPub 20150278781) failed to disclose: a processor implemented method for generating a scalable and customizable location independent Agile delivery model, the method comprising the steps of: receiving, by one or more hardware processors, data pertaining to one or more Agile project accounts, wherein the step of receiving comprises: one-time seeding of header attributes pertaining to the one or more Agile project accounts ; and receiving periodic updates of performance parameters pertaining to the one or more Agile project accounts ; registering, by the one or more hardware processors, the one or more Agile project accounts, in a Knowledge Repository, for initial master data setup and for the periodic updates being received; updating, by the one or more hardware processors, the Knowledge Repository with the received data , wherein the step of updating comprises: processing the received data asynchronously, wherein the processing comprises parsing key-value pairs comprised therein, and wherein the keys are fields and the values correspond to the header attributes and the performance parameters; validating the values prior to sending through an Application Programming Interface (API) for updating the Knowledge Repository; dynamically constructing a set of query language statements based on the validated values; and executing the set of query language statements to update the Knowledge Repository with the validated values ; training, by the one or more hardware processors, one or more machine learning models using the validated values; and interactively generating a potential location independent Agile delivery model, by the one or more hardware processors, using a visual modeling technique, wherein the potential location independent Agile delivery model is interactively generated by: self-

Regarding Claim 1, the closest prior-art found, Daggett, Strauss, Iskander and Ewing discloses of a processor implemented method for generating a scalable and customizable location independent Agile delivery model, the method comprising the steps of: receiving, by one or more hardware processors, data pertaining to one or more Agile project accounts, wherein the step of receiving comprises: one-time seeding of header attributes pertaining to the one or more Agile project accounts ; and receiving periodic updates of performance parameters pertaining to the one or more Agile project accounts ; registering, by the one or more hardware processors, the one or more Agile project accounts, in a Knowledge Repository, for initial master data setup and for the periodic updates being received; updating, by the one or more hardware processors, the Knowledge Repository with the received data , wherein the step of updating comprises: processing the received data asynchronously, wherein the processing comprises parsing key-value pairs comprised therein, and wherein the keys are fields and the values correspond to the header attributes and the performance parameters; validating the values prior to sending through 
However, the prior art, Daggett, Strauss, Iskander and Ewing failed to disclose as cited above. Claim 8 is the system claim, similar to the claim 1, and claim 15 is the product claim, similar to the claim 1. Therefore, claims 1-15 are allowed.
 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 






/JAE U JEON/Primary Examiner, Art Unit 2193